DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed April 5, 2021 is acknowledged.  Claims 1-8, 13-34, 36, 39, and 41-48 are pending in the application.  Claims 9-12, 35, 37, 38, and 40 have been cancelled.  Claims 27-33 and 46-48 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 13, 17, 23, 25, 26, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. WO 2009007246 (hereinafter “Alvarez”) in view of Tse et al. EP 0028043 (hereinafter “Tse”).
With respect to claims 1, 5-8, 13, 17, 23, 25, 26, and 36, Alvarez discloses a process for recovering odorous compounds from a gas originating from roasted and/or ground coffee beans (claim 23) which comprises the step of adsorbing the odorous compounds on at least one solid food matrix by direct contact of the solid matrix with the gas. The solid food matrix may be an edible material comprising a liquid carried on a solid support, such as mixtures of coffee oil (claim 17) and soluble coffee in the form of powder, pellets, or granules.  In this case, the adsorbent agent would be the liquid.  A pump displaces the gas that arrives from roasted and/or ground coffee beans in a chamber into a pneumatic circuit towards a column containing at least one solid food matrix (coffee oil carried on a soluble coffee support), on which the odorous compounds contained in the gas are absorbed by direct contact of the solid food matrix with the gas (claims 25 and 26).  The column comprising the solid food matrix (coffee oil carried on a 
The temperature of from 0⁰C to 30⁰C disclosed by Alvarez (P7, L13-14) falls within the presently claimed temperature range of 0⁰C to 50⁰C (claim 1) and encompasses the claimed temperature range of 4⁰C to 25⁰C (claim 7).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Alvarez does not expressly disclose the incubation time of at least one day or the amount of aromatized oil in the instant coffee.
Tse relates to aromatization of food materials such as coffee.  These coffee materials can include instant (soluble) coffee.  Also, coffee substrates comprising edible oils, i.e. an edible oil such as coffee oil sprayed on or added to another coffee substrate, can be employed. The aroma and flavor volatiles can be derived from a variety of fruits and vegetables such as roasted coffee beans.  A contact time between the volatiles and the substrate of preferably 4 to 8 days is used to permit maximum volatile transfer to the substrate (claims 8 and 13), and the amount of aromatized oil in the instant coffee 
Given that Alvarez and Tse similarly teach aromatization of oil treated soluble coffee with volatiles from roasted coffee beans, Alvarez discloses enriching the soluble coffee with aromas originating from roasted coffee (P15, L20-22; and P17, L6-8), and Tse discloses materials which contain edible oils, either naturally or by addition, adsorb greater amounts of volatiles, the amount of contact time between the volatiles and the substrate depends on a variety of factors, including the amount of aromatization desired, the temperature, the type of substrate aromatized, etc., and the length of contact time is preferably maximized to assure greater absorption of the volatiles on the substrate (P7, L12-14; and P13, L14-20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of incubation time and the amount of aromatized oil, including the instantly claimed ranges, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claims 2, 3, and 34, Alvarez does not expressly disclose mixing the aromatized soluble coffee particles with non-aromatized soluble coffee particles.
Tse discloses the volatile-enriched substrate can be packed, or added to an unaromatized product, e.g. instant coffee.  In one example, the coffee blend comprised 
Based upon the fact that Alvarez and Tse similarly teach aromatization of oil treated soluble coffee with volatiles from coffee beans, Tse discloses obtaining aroma and/or flavor enhancement for the unaromatized product (P16, L2-6), and Alvarez discloses the soluble coffee may be used to prepare instant coffee beverages and the use as a food ingredient of the solid food matrix (aromatized soluble coffee particles comprising oil) on which on or more odorous compounds are adsorbed allows to utilize the solid matrices to disperse in a food product the odorous compounds that are trapped within such matrix and aromatize the food product (P12, L19-22; P15, L15-16; and P18, L25-28), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Tse, to use non-aromatized soluble coffee particles in the preparation of instant coffee in the method of Alvarez based in its suitability for its intended purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Although Alvarez in view of Tse does not expressly disclose the aromatized soluble coffee particles are mixed with non-aromatized soluble coffee particles in a ratio In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  Tse discloses the aroma intensity of the various blends was directly proportional to the amount of aromatized coffee added (P25, L21-25).  Additionally, the ratio of aromatized soluble coffee particles mixed with non-aromatized soluble coffee particles is contingent upon the desired degree of aroma retention after mixing the aromatized substrate with the instant coffee, which is a matter of choice. Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to optimize the ratio of aromatized soluble coffee particles mixed with non-aromatized soluble coffee particles in the method of Alvarez in view of Tse through routine experimentation to obtain an instant coffee product of desirable fidelity coffee aroma upon opening of the can of coffee (Tse: P25, L21-25).

Claims 4, 14-16, 18-22, 39, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. WO 2009007246 (hereinafter “Alvarez”) in view of Tse et al. EP 0028043 (hereinafter “Tse”) as applied to claims 1 and 2 above, and in further view of Patel et al. US 3823241 (hereinafter “Patel”). 
Regarding claims 4, 14, 15, 18, 39, and 42, modified Alvarez does not expressly disclose the oil concentration of the soluble coffee particles (claims 4, 18, and 42) or the 
Patel relates to a method of transferring aroma of roast and ground coffee beans to a coffee aroma absorbant.  The absorbant material may be an instant coffee having at least 0.05% by weight (claims 4, 18 and 42) oil, such as coffee oil, sprayed thereon.  The ratio of roast and ground coffee beans to absorbant is 0.5:1 to 5:1 (claims 14, 15, and 39) when the absorbant is instant coffee having oil already sprayed thereon (Abstract; C2, L30-36; C3, L48-C4, L59; C4, L74-C5, L20; and C6, L61-C7, L4).  
Given that Alvarez and Patel similarly teach aromatization of oil treated soluble coffee with volatiles from roasted coffee beans, Alvarez discloses enriching the soluble coffee with aromas originating from roasted coffee (P15, L20-22; and P17, L6-8), and Patel teaches the amount of oil and ratio of roast coffee to absorbant material are selected in order for the coffee aroma which is transferred from the roast coffee to the absorbant material to be retained so that upon initial and successive openings of the instant coffee package the consumer continues to be greeted by an intense olfactory impact (C3, L39-C4, L59), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of the oil concentration of the soluble coffee particles as well as the ratio of roast coffee beans to soluble coffee particles comprising the applied oil, including the instantly claimed ranges, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
With respect to claims 16, 19-22, 41, and 43-45, modified Alvarez does not disclose the oil is a refined oil or the oil is applied in the form of an emulsion of the oil in water.
Patel discloses the absorbant material may also be coffee oil, liquid glycerides, or semi-liquid glycerides, such as refined fats and oils (claims 16 and 41), or emulsions of coffee oil with liquid glycerides and/or concentrated coffee extract (claim 19).  The weight ratio of coffee extract to coffee oil was 1:1 in the emulsion of one example (claim 20), and the amount of emulsion was added to the instant coffee was preferably 2% to 10% by weight (claims 21 and 44) (Abstract; C2, L30-36; C3, L48-70; C4, L19-59; C4, L74-C5, L7; and C9, L70-C10, L18).
Based upon the fact that Alvarez and Patel similarly teach aromatization of oil treated soluble coffee with volatiles from roasted coffee beans, Alvarez discloses the solid food matrix may be an edible material in the form of a paste (mass constituted by water and solid food ingredients) or a liquid carried on a solid support as well as enriching the soluble coffee with aromas originating from roasted coffee (P10, L10-15; P15, L20-22; and P17, L6-8), and Patel teaches the absorbant materials are selected in order for the coffee aroma which is transferred from the roast coffee to the absorbant material to be retained so that upon initial and successive openings of the instant coffee package the consumer continues to be greeted by an intense olfactory impact (C3, L39-C4, L59), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Patel, to select a Alvarez based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable instant coffee product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Alvarez in view of Tse and Patel does not expressly disclose the emulsion comprises 1 wt% to 10 wt% (claim 22) or 2.5 wt% to 7.5 wt% (claim 45) of soluble coffee particles or  the emulsion has an oil percentage of from 15 wt.% to 45 wt.% (claim 43).  However, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Patel discloses the absorbant material comprised an emulsion of 50% solubles concentration extract and coffee oil, and the weight ratio of coffee extract to coffee oil was 1:1 in the emulsion in the example (C9, L70-75).  Additionally, the quantity of soluble coffee particles in the emulsion is contingent upon the amount of oil in the emulsion as well as the desired degree of aroma retention, which is a matter of choice (Patel: C4, L60-73). Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to optimize the quantity of Alvarez in view of Tse and Patel through routine experimentation to obtain an instant coffee product of desirable degree of aroma upon successive openings of the instant coffee package (C2, L12-26; and C4, L1-11).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. WO 2009007246 (hereinafter “Alvarez”) in view of Tse et al. EP 0028043 (hereinafter “Tse”) as applied to claim 1 above, and in further view of Ghodsizadeh EP 0144785 (hereinafter “Ghodsizadeh”).
With respect to claim 24, modified Alvarez does not expressly disclose the aroma transfer is conducted in a single vessel.
Ghodsizadeh discloses volatile aromatics from roast and ground coffee beans are transferred to instant coffee powder.  During the transfer, the roast and ground coffee is out of contact with the instant coffee.  The process may be carried out in a closed system by employing two co-axially rotating drums separating from each other by a gas-permeable membrane having openings sufficiently small to retain the ground coffee, but which permit the passage of the aroma-laden gases.  The rotating drums revolve about a common longitudinal axis and are joined to each other transversely to the axis of rotation.  The roast and ground coffee is placed on one side of the membrane in one drum and the instant coffee powder in the other drum on the other 
Given that Alvarez and Ghodsizadeh similarly teach transferring aromatics from roast and ground coffee to instant coffee using two separate vessels and aroma transfer conducted in a single vessel was known in the art before the effective filing date of the claimed invention as shown in Ghodsizadeh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the aroma of coffee to instant coffee utilizing one or two vessels since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.  "[T]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Response to Arguments
Applicant’s arguments filed April 5, 2021 have been fully considered, but they are unpersuasive.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action have been withdrawn (P8-P9).  
Applicant respectfully disagrees with the Examiner that the combination of Alvarez with Tse teaches the claimed process as there would not have been any teaching, motivation, or reasonable expectation of success for one of ordinary skill in 
Applicant also argues the secondary references are directed to processes where the temperatures are significantly higher or lower than are expressly taught away by the primary reference. Thus, one of ordinary skill in the art would not have any reason or motivation to combine these references in the manner asserted or have a reasonable expectation of success in doing so. Any rejection based on based on these references is improper.  Because one of ordinary skill in the art would not be motivated to combine the references with a reasonable expectation of success, the combined references do not teach or suggest all of the elements of the rejected claims. As such, an obviousness rejection is not supported. 
Examiner disagrees.  Alvarez, as discussed above, teaches applying the edible oil to the soluble coffee particles prior to conducting aroma transfer since the reference discloses a process for recovering odorous compounds from a gas originating from roasted and/or ground coffee beans which comprises the step of adsorbing the odorous compounds on at least one solid food matrix by direct contact of the solid matrix with the gas. The solid food matrix may be an edible material comprising a liquid carried on a solid support, such as mixtures of coffee oil and soluble coffee in the form of powder, pellets, or granules.  In this case, the adsorbent agent would be the liquid.  A pump displaces the gas that arrives from roasted and/or ground coffee beans in a chamber into a pneumatic circuit towards a column containing at least one solid food matrix (coffee oil carried on a soluble coffee support), on which the odorous compounds contained in the gas are absorbed by direct contact of the solid food matrix with the gas (P1, L1-6; P2, L5-6; P3, L24-29; P6, L9-22; P9, L14-24; P10, L6-22; P11, L11-17; P12, L19-27).  While the temperatures of Tse, Patel, and Ghodsizadeh are different from Alvarez, these references are not relied upon for the temperature since the primary reference Alvarez teaches the presently claimed temperature range.  Applicant is reminded that as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  As discussed above, given that Alvarez and Tse similarly teach aromatization of oil treated soluble coffee with volatiles from roasted coffee beans, Alvarez discloses enriching the Tse discloses materials which contain edible oils, either naturally or by addition, adsorb greater amounts of volatiles, the amount of contact time between the volatiles and the substrate depends on a variety of factors, including the amount of aromatization desired, the temperature, the type of substrate aromatized, etc., and the length of contact time is preferably maximized to assure greater absorption of the volatiles on the substrate (P7, L12-14; and P13, L14-20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of incubation time and the amount of aromatized oil, including the instantly claimed ranges, from the ranges disclosed in the prior art references.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of the oil concentration of the soluble coffee particles as well as the ratio of roast coffee beans to soluble coffee particles comprising the applied oil, including the instantly claimed ranges, from the ranges disclosed in the prior art references since Alvarez and Patel similarly teach aromatization of oil treated soluble coffee with volatiles from roasted coffee beans, Alvarez discloses enriching the soluble coffee with aromas originating from roasted coffee (P15, L20-22; and P17, L6-8), and Patel teaches the amount of oil and ratio of roast coffee to absorbant material are selected in order for the coffee aroma which is transferred from the roast coffee to the absorbant material to be retained so that upon initial and successive openings of the instant coffee package the consumer continues to be greeted by an intense olfactory impact (C3, L39-C4, L59).  Further, it would have been obvious to one of ordinary skill in Alvarez and Ghodsizadeh similarly teach transferring aromatics from roast and ground coffee to instant coffee using two separate vessels, and aroma transfer conducted in a single vessel was known in the art before the effective filing date of the claimed invention as shown in Ghodsizadeh.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793